                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

JUAN GONZALEZ, et al.,                                         )
                                                               ) Case No. 17 C 7080
                               Plaintiffs,                     )
       v.                                                      ) Judge Steven C. Seeger
                                                               )
MICHAEL G. SCALETTA, et al.,                                   ) Magistrate Judge Sheila Finnegan
                                                               )
                               Defendants.                     )


  STATEMENT OF PLAINTIFFS’ ATTORNEY PURSUANT TO COURT ORDER OF
                         FEBRUARY 11, 2021

       I, Irene K. Dymkar, state as follows:

       1)      I am one of plaintiffs’ counsel in the above-captioned lawsuit.

       2)      On February 11, 2021, the Court ruled:

                       If Plaintiff continues to believe that any of the lines of inquiry are
                       privileged (meaning questions posed at the deposition), Plaintiff must file
                       a statement one week before the hearing, identify any such problematic
                       questions, and provide an explanation.

Doc. 147.

       3)      It is not clear, to plaintiffs at least, what the nature of this evidentiary hearing is.

It appears to be a trial on a single issue with a single witness called by the Court to enable the

Court to determine plaintiff’s credibility and to resolve a dispute of facts. Plaintiffs object to this

hearing and they do not waive their rights to a jury trial on all issues. Plaintiffs have moved the

Court to vacate the order requiring the hearing. Doc. 152.

       4)      As noted in plaintiffs’ response to defendants’ motion to compel (Doc. 74), the

arguments of which plaintiffs incorporate herein, once plaintiffs’ counsel learned of the

bankruptcy, a day or two before plaintiff Gonzalez’s deposition, she immediately contacted his
former bankruptcy attorney and the trustee in bankruptcy. At the time of the deposition, she did

not have answers as to what was the status of the bankruptcy, what the options were, or what

effect the civil rights lawsuit would have on the bankruptcy proceeding. Plaintiffs’ counsel is not

a bankruptcy attorney.

        5)      Objections at plaintiff Gonzalez’s deposition were made to allow plaintiffs’

counsel time to discuss this matter with the bankruptcy attorney and the trustee. After moving to

compel plaintiff to testify, defense counsel stated in court on October 2, 2018, that they would

not be pursuing the matter further. Judge Ruben Castillo ruled that issues regarding bankruptcy

were moot. Doc. 114 at 4. Ultimately, the bankruptcy matter was resolved to the satisfaction of

the trustee, the creditors, and the bankruptcy judge.

        6)      The hearing the Court has set for March 3, 2021, was not requested by defendants

and is not the result of any pending defense motion. Because the nature of the hearing of

March 3, 2021, is not known, plaintiffs’ counsel cannot predict what questions defense counsel

might ask, especially since the Court grants defendants “wide latitude” for their questioning.

        7)      The Court has ordered the parties to review plaintiff Gonzalez’s deposition

transcript, and if plaintiff believes “any of the lines of inquiry” are privileged, plaintiff must

“identify any such problematic questions, and provide an explanation.” Doc. 147.

        8)      Plaintiffs’ counsel asserts that it is a constitutional violation for the Court to sua

sponte order a bench trial to determine credibility and to resolve a dispute of facts when plaintiffs

have demanded a jury trial on all issues. Plaintiffs’ counsel asserts that it is impossible for

plaintiffs to anticipate the questions of defense counsel at this bench trial, especially since the

Court is not limiting the questions to those not answered at the deposition. Plaintiffs do not want


                                                   2
any description of objections herein to limit their ability to object to any objectionable questions

at the hearing. If the Court wishes to order defense counsel to submit their questions ahead of

time, plaintiffs’ counsel could review them and state their objections.

       9)      Plaintiffs’ counsel objected to the aggressive questioning by defense counsel at

the deposition of Mr. Gonzalez for various reasons, some having to do with privileges, but all

having to do with not wanting to negatively affect the bankruptcy proceeding, not wanting to

impose on and interfere with the legal work of another attorney, and not wanting to harm plaintiff

in his relationship with the bankruptcy court. Plaintiffs’ counsel asked for time to move for a

protective order and speak to the bankruptcy attorney and trustee, but defense counsel would not

back off.

       10)     Should defense counsel ask the same questions about bankruptcy at the bench trial

as at the deposition, then plaintiffs’ counsel will object to questions that require him to have legal

knowledge (as opposed to factual knowledge) about his petition, which is 54 pages long, couched

in legal language, and beyond the comprehension of a lay person. The filings in bankruptcy court

and the testimony in bankruptcy court speak for themselves. Communications between Mr.

Gonzalez and his bankruptcy attorney or his civil rights attorneys, and advice he may have asked

for or advice he may have received, are privileged. See United States v. Evans, 113 F.3d 1457,

1461 (7th Cir. 1997). Whether Mr. Gonzalez was satisfied with his attorneys or not may be

protected by attorney-client privilege but, more important, it is not relevant to the question of

what was filed with the bankruptcy court.

       11)     Plaintiffs ask that the Court not allow its ruling that it will give “wide latitude” to

defendants in their questioning to result in a fishing expedition. This hearing itself is unduly


                                                  3
prejudicial to plaintiff and deprives him of his jury trial. The Court stated that there had not been

a “drilling-down factually on the reasons for Mr. Gonzalez not disclosing the claim in the

bankruptcy proceeding.” Doc. 151-1 (Transcript of 2/11/2021 Hearing) at 5:4-8. The Court’s

invitation to defense counsel to “drill down” to obtain facts has the potential to open the door to

abusive conduct toward plaintiff, Juan Gonzalez. Plaintiffs do and will strenuously object to any

attempt to “unreasonably annoy, embarrass, or oppress” Mr. Gonzalez (to borrow language from

Rule 30(d)(3)).



Date: February 24, 2021                                  /s/ Irene K.Dymkar
                                                             Irene K. Dymkar


Plaintiffs’ Attorneys:

Irene K. Dymkar
Shamoyita M. DasGupta
Law Offices of Irene K. Dymkar
53 West Jackson, Suite 733
Chicago, IL 60604
(312) 345-0123


                                 CERTIFICATE OF SERVICE

        I, Irene K. Dymkar, an attorney, certify that on the 24th day of February, 2021, a copy of
the Statement of Plaintiffs’ Attorney Pursuant to Court Order of February 11, 2021 was served
upon the attorneys for defendants named below through the Court’s electronic filing system.

                                      Scott Cohen
                                      Bret A. Kabacinski
                                      Emily E. Dory
                                      City of Chicago Department of Law
                                      2 N. LaSalle Street, Suite 420
                                      Chicago, IL 60602

Dated: February 24, 2021                                 /s/   Irene K. Dymkar
                                                               Irene K. Dymkar

                                                  4
